 8:16-cr-00241-RFR-MDN Doc # 229 Filed: 08/17/21 Page 1 of 1 - Page ID # 1585




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:16CR241

       v.
                                                             JUDGMENT
SARKIS LABACHYAN,

                     Defendant.


      In accordance with the Memorandum and Order entered today (Filing No. 228),
Sarkis Labachyan’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct
Sentence by a Person in Federal Custody (Filing No. 211) is denied.

      Dated this 17th day of August 2021.

                                               BY THE COURT:



                                               Robert F. Rossiter, Jr.
                                               Chief United States District Judge
